Smith, Justice.
Shepherd appeals the order of the trial court that we previously reviewed in Dept. of Transp. v. City of Atlanta, 255 Ga. 124 (337 SE2d 327) (1985). Shepherd filed its appeal “for protective purposes” to ensure that the portion of our opinion in Dept. of Transp., supra, which reversed the trial court would bind all parties where Shepherd is concerned. We hold that the entire opinion binds all parties as far as Shepherd is concerned. The trial court’s order is thus affirmed in part and reversed in part according to the dictates of Dept, of Transp., supra.

Judgment affirmed in part and reversed in part.


All the Justices concur, except Marshall, C. J., and Weltner, J., who concur in the judgment only.